DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B, D, G, J and O in the reply filed on April 28, 2021 is acknowledged.  The traversal is on the ground(s) that:
“In requiring the election, the Office alleges that the species lack unity of invention because the common technical feature (either probes hybridizing to a target or probes ligated to a target in order to perform nucleic acid sequencing) is allegedly not a special technical feature in view of Philak etal. (WO 2008/134867, hereinafter “Philak”), Ke etal. (Nature Meth, vol. 10, pp. 857-62, 2013, hereinafter “Ke”) and Shendure etal. (Science, vol. 309, pp. 1728-1730, 2005, hereinafter “Shendure”). Applicant respectfully disagrees.
Claim 1 as amended recites “performing measurement of at least two time points wherein at least two data sets are generated from the measurement, one for each of the at least two time points” and “detecting ... by co-processing the at least two data sets,” which reflect the technical feature of time-resolved measurements, e.g., where measurements at multiple time points are co-processed for nucleic acid sequencing. Due to this technical feature and advantageously, a faster speed and a higher accuracy of nucleic acid sequencing can be achieved compared to other sequencing methods that rely on end-point measurements only.
By contrast, the references Philak, Ke, and Shendure cited by the Office all fail to teach or suggest this technical feature of time-resolved measurements and there is no motivation to modify the references accordingly. Because none of the cited references, whether 
As noted on page 6 of the Office Action dated January 6, 2021, upon the allowance of the generic claim 1, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of the allowed generic claim 1.”  
This is not found persuasive because, as can be seen from the rejection presented below,  Ke et al. anticipates the instant claims. Further, most of the claims were found in the prior art, therefore only claims 9-12 and 16 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claims 1-8, 13-15 and 17-20 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 16, 2019 and February 25, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show SEQ ID NOS of depicted sequences in Figures 8-10 and 17.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms Alexa750, Tween 20, Superfrost glass slides, Splintr buffer, RNAsin, Ampligase, Cy3, Cy5, TexasRed, AF488 (Alexa Fluor 488), which are trade names or  marks used in commerce, has been noted in this application. The trade names Cy3, Cy5, TexasRed, AF488 and AF750 are also present in Figures 16 A-B, 17 A-C and 18A.
The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 13-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a method comprising:
a) performing measurement of at least two time points for:
i)    a hybridization reaction comprising hybridization of one or more oligonucleotide probes to a target nucleic acid sequence, or
ii)    a ligation reaction comprising ligation of one or more oligonucleotide probes to an anchor probe complementary to a segment of a nucleic acid molecule comprising a target nucleic acid sequence,
wherein the hybridization reaction or the ligation reaction is at at least one spatially defined site,
wherein the one or more oligonucleotide probes either lack a label or have a different
label,
wherein the measurement comprises measuring a label or absence thereof, and
wherein at least two data sets are generated from the measurement, one for each of the at least two time points;
b)    detecting the one or more oligonucleotide probes or absence thereof at the at least one spatially defined site by co-processing the at least two data sets; and
c)    determining a sequence of the target nucleic acid sequence at the at least one spatially defined site based on 
	Therefore, in one of the claimed embodiments, a single unlabeled probe is hybridized to a target nucleic acid, and an absence of a label is determined by measurement (a presence of a label cannot be detected, since the probe is unlabeled). In another embodiment one or more unlabeled oligonucleotide probes are hybridized to a target nucleic acid, and an absence of labels is detected.
Applicant did not describe any method in which detecting absences of labels on hybridized probes can be used to determine a sequence of target nucleic acid, therefore Applicant was not in possession of the invention as claimed.
B) Claim 14 is rejected over the recitation of “…the one or more oligonucleotide probes are contacted with a hybridization probe comprising i) a sequence complementary to a segment of an immobilized nucleic acid molecule and ii) the target nucleic acid sequence.” Applicant did not describe any method in which one or more oligonucleotide probes are further hybridized to an undefined immobilized nucleic acid segment and a target nucleic acid, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-8, 13-15 and 17-20 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…determining a sequence of the target nucleic acid sequence…” It is not clear what this limitation means, therefore the claims do not clear metes and bounds.
B) Claim 8 is indefinite over the recitation of “…signal intensity projection…” Applicant did not define the term, therefore the claim does not have clear metes and bounds.
C) Claim 14 is indefinite over the recitation of “…the one or more oligonucleotide probes are contacted with a hybridization probe comprising i) a sequence complementary to a segment of an immobilized nucleic acid molecule and ii) the target nucleic acid sequence.” It is not clear what “an immobilized nucleic acid molecule” in this limitation is, since no such limitation is present in claim 1, from which claim 14 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al. (Nature Methods, vol. 10, pp. 857-860, plus pp. 1-2 of online methods; cited in the IDS and supplemental material, pp. 1-29).
Regarding claim 1, Ke et al. teach a method comprising:
a) performing measurement of at least two time points for:
ii)    a ligation reaction comprising ligation of one or more oligonucleotide probes to an anchor probe complementary to a segment of a nucleic acid molecule comprising a target nucleic acid sequence (online methods, page 1, last two paragraphs; page 2, first paragraph; Fig. 1; note that this step includes hybridization of the probe to the target nucleic acid before the ligation takes place),
wherein the hybridization reaction or the ligation reaction is at at least one spatially defined site (Fig. 1; page 857, third paragraph),
wherein the one or more oligonucleotide probes either lack a label or have a different
label (Fig. 1),
wherein the measurement comprises measuring a label or absence thereof (Fig. 1; online methods, p. 2, third paragraph), and
wherein at least two data sets are generated from the measurement, one for each of the at least two time points (onlune methods, p. 2, third paragraph, where multiple time points are inherently used to capture images at different focal lengths);
b)    detecting the one or more oligonucleotide probes or absence thereof at the at least one spatially defined site by co-processing the at least two data sets (Fig. 1; online methods, page 2, paragraphs 3-4); and
c)    determining a sequence of the target nucleic acid sequence at the at least one spatially defined site based on 
Regarding claims 2 and 3, Ke et al. teach four oligonucleotide probes with different labels (Fig. 1; suppl. Table 4 on page 21).
Regarding claim 4, Ke et al. teach image acquisition times between 100-5000 msec (supplemental Table 7, p. 25), therefore they inherently teach intervals greater than 20 ns.
Regarding claims 5 and 6, Ke et al. teach detection of fluorescence signals (Fig. 1; supplemental Table 7).
Regarding claim 7, Ke et al. teach measuring fluorescence in five different fluorescent channels (supplementary Fig. 1; supplementary Table 7).
Regarding claim 8, Ke et al. teach combining the data sets obtained at different acquisition depths (online methods, p. 2, third paragraph).
Regarding claim 13, Ke et al. teach contacting the probes with a ligating enzyme and an anchor probe (Fig. 1).
Regarding claim 14, Ke et al. teach an anchor probe complementary to an immobilized target (Fig. 1).
Regarding claim 15, Ke et al. teach depositing target nucleic acids contained within cells on solid support (Fig. 1; online methods, p. 1, paragraphs 3-5).
Regarding claim 17, Ke et al. teach repeating the steps with one or more oligonucleotide probes (online methods, p. 2, second paragraph; supplementary Fig. 1).
Regarding claim 19, Ke et al. teach performing the sequencing on RCA products (Fig. 1; online methods, p. 1, seventh paragraph).
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            May 28, 2021